DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claims 25-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/14/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-12, and 22 are rejected under 35 U.S.C. 102a1 as being anticipated by Meskens (2017/0161449).  Meskens discloses a cochlear electrode, stimulator, and signal processor (e.g. figure 4, etc.) that necessarily has a transfer function since the device is programmed to operate on its own and to also be controlled/programmed with the external device which would change the transfer function (e.g. paras. 25, 38, 39, etc.), where the stimulator has a rechargeable battery and closely coupled coil telemetry and non-closely coupled Bluetooth telemetry (e.g. figure 4, etc.).  Meskens also discloses an external device (e.g. combination of elements 106 and 108, etc.—note the claims do not state the external device is one complete unit) that uses the closely coupled connection/induction protocol to communicate wirelessly with the IMD to enable the non-closely coupled wireless telemetry with the IMD (e.g. figures 5, 6, paras. 30, 31, 49, 51-56, etc.; where the headpiece first establishes communication between the headpiece and IMD to enable/allow pairing between the external smartphone and IMD, and without establishing between the IMD and headpiece), where the external device is a smartphone and charger and has a microphone (e.g. paras. 33, 23, 36, etc.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schilling et al (2018/0028827) in view of Meskens (2017/0161449).  Schilling discloses the use of his device with any IMD (e.g. para. 78, etc.) where the IMD has a close first inductive coil/protocol (e.g. para. 42, etc.) and a second further wireless protocol/Bluetooth (e.g. figures 2, 4, paras. 41, 45, etc.) to communicate with an external device having a first close wireless telemetry protocol and a second further wireless telemetry protocol (e.g. figures 2, 5, element 116, etc.) that causes the first close protocol between external and internal devices to communicate before enabling the second further wireless protocol for programming the IMD (e.g. figures 2, 3, 6-10, etc.) where the external device can continually reconnect using the second protocol after initially enabled (e.g. para. 123, etc.), be multiple external devices to communicate through the second protocol (e.g. para. 70, etc.), and be used to program and command therapy from the implanted device (e.g. para. 39, etc.; and necessarily change the IMDs transfer function) where the external device is a charger or smartphone/tablet (e.g. paras. 42, 33, 46, etc.) and would necessarily charge a power source in the IMD since it is a charger.  Schilling does not specifically state the IMD is a cochlear stimulator having a cochlear electrode, stimulator, and signal processor being programmed with a transfer function to deliver the stimulation and allow programming of the transfer function from the external device, where the external device has a microphone.  Meskens discloses a cochlear electrode, stimulator, and signal processor (e.g. figure 4, etc.) that necessarily has a transfer function since the device is programmed to operate on its own and to also be controlled/programmed with the external device which would change the transfer function (e.g. paras. 25, 38, 39, etc.), where the stimulator has a rechargeable battery and closely coupled coil telemetry and non-closely coupled Bluetooth telemetry (e.g. figure 4, etc.) and the external device has a microphone, to provide an IMD that allows the patient to hear, be programmed externally, allows the battery to be charged to allow for continuous use, and for the external device to pick up sounds for programming the IMD.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Shilling, with the IMD is a cochlear stimulator having a cochlear electrode, stimulator, and signal processor being programmed with a transfer function to deliver the stimulation and allow programming of the transfer function from the external device, where the external device has a microphone, as taught by Meskens, since it would provide the predictable results of allowing the patient to hear, the device to be programmed externally, allowing the battery to be charged to allow for continuous use, and for the external device to pick up sounds for programming the IMD.
Claims 13-21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schilling et al (2018/0028827) in view of Meskens (i.e. “modified Schilling”) and further in view of Dittberner et al (EP 2884766).  Modified Schilling discloses the claimed invention except for the external device microphone to pick up audio signals/background noise signals to program/adjust the hearing system/transfer function, and further the external device using GPS/internet location data to change the transfer function or implement predetermined settings.  Dittberner teaches the use of a smart phone having a microphone and using GPS/internet wifi location data (e.g. paras. 112, 116, 118, 130, etc.) to provide predetermined settings and program/adjust/change the transfer function of the hearing device to allow the audio/speech to be better heard by the patient, reduce background noise, and to adjust the hearing based on a particular location of the patient.  Note that Dittberner does pick up audio/music, and therefore would pick up audio such as from a phone, alarm, or media audio. It would have been obvious to one having ordinary skill in the art at the time the invention/before it was effectively filed to have modified the system and method as taught by modified Schilling, with the use of a smart phone having a microphone and GPS/internet wifi location data to program/adjust/change the transfer function of the hearing device to allow the audio to be better heard by the patient, reduce background noise, and to adjust the hearing based on a particular location of the patient, as taught by Dittberner, since it would provide the predictable results of providing an improved automatic selection and adjustment of hearing in response to the sound environment and geographical position to allow the patient to hear better and reduce noise.  In regards to claims 15-18, Dittberner discloses that the audio signals received are related to speech and background noise, and that the audio is processed to get rid of the background noise to better hear the speech (e.g. paras. 3, 8, 66, etc.) but does not disclose the specific frequencies to attenuate, such as below 200 Hz, and frequencies to emphasize, such as 200Hz-20kHz or 300Hz-8kHz.  It would have been obvious to one having ordinary skill in the art at the time the invention was made (and is admitted prior art as the applicant has not pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by modified Schilling in view of Dittberner, with specific frequencies to attenuate, such as below 200 Hz, and to emphasize, such as 200Hz-20kHz or 300Hz-8kHz, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of attenuating background noise and emphasizing frequencies that are in the normal audible spectrum to allow the patient to better hear speech and remove noise that would mask the speech.
Claims 13-21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Meskens and further in view of Dittberner et al (EP 2884766).  Meskens discloses the claimed invention except for the external device microphone to pick up audio signals/background noise signals to program/adjust the hearing system/transfer function, and further the external device using GPS/internet location data to change the transfer function or implement predetermined settings.  Dittberner teaches the use of a smart phone having a microphone and using GPS/internet wifi location data (e.g. paras. 112, 116, 118, 130, etc.) to provide predetermined settings and program/adjust/change the transfer function of the hearing device to allow the audio/speech to be better heard by the patient, reduce background noise, and to adjust the hearing based on a particular location of the patient.  Note that Dittberner does pick up audio/music, and therefore would pick up audio such as from a phone, alarm, or media audio. It would have been obvious to one having ordinary skill in the art at the time the invention/before it was effectively filed to have modified the system and method as taught by Meskens, with the use of a smart phone having a microphone and GPS/internet wifi location data to program/adjust/change the transfer function of the hearing device to allow the audio to be better heard by the patient, reduce background noise, and to adjust the hearing based on a particular location of the patient, as taught by Dittberner, since it would provide the predictable results of providing an improved automatic selection and adjustment of hearing in response to the sound environment and geographical position to allow the patient to hear better and reduce noise.  In regards to claims 15-18, Dittberner discloses that the audio signals received are related to speech and background noise, and that the audio is processed to get rid of the background noise to better hear the speech (e.g. paras. 3, 8, 66, etc.) but does not disclose the specific frequencies to attenuate, such as below 200 Hz, and frequencies to emphasize, such as 200Hz-20kHz or 300Hz-8kHz.  It would have been obvious to one having ordinary skill in the art at the time the invention was made (and is admitted prior art as the applicant has not pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by Meskens in view of Dittberner, with specific frequencies to attenuate, such as below 200 Hz, and to emphasize, such as 200Hz-20kHz or 300Hz-8kHz, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of attenuating background noise and emphasizing frequencies that are in the normal audible spectrum to allow the patient to better hear speech and remove noise that would mask the speech.
Response to Arguments
Applicant's arguments filed 6/14/22 have been fully considered but they are not persuasive. The argument that the combination of Meskens’ external device and headpiece device is improper, and is not the claimed first external device, is not persuasive.  The claims contain no limitation to the first external device being one housing containing both the near field communication device and wireless communication device.  When that limitation is presented the examiner will take that into consideration.  In addition, Meskens’ external device and headpiece are connected to each other by wireless signals and therefore function as the first external device.  Similarly, applicant’s claim 1 is a device that has multiple elements connected to each other through wireless communications and functions as one device.
The argument regarding the combination of Schilling in view of Meskens in not persuasive.  Schilling discloses that the IMD can be “any” type of IMD, and a neurostimulator (e.g. para. 78, etc.), which a cochlear implant as described in Meskens is both a medical device and neurostimulator.  Therefore Schilling provides direct explicit motivation for modifications of his device.  In addition, the argument that Schilling and Meskens use completely different communication protocols and communication systems and Meskens uses two elements in the external device is not persuasive as Meskens is not used in the 103 rejection for those elements, as Schilling provides those elements.  Meskens is used because Schilling specifically states that Schilling’s IMD can be any other type of IMD/neurostimulator, and Meskens is just one of many showing the use of a cochlear implant and the general operational/claimed characteristics of a cochlear implant, such as cochlear electrode, stimulator, signal processor, rechargeable battery, externally programming, etc. Therefore the 103 rejection is proper, and the combination of references in the 103 rejection provide a combining or modifying of the teachings of the prior art to produce the claimed invention since there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        9/6/22